Exhibit 10.1

SUPPLY AGREEMENT

This Supply Agreement (“Agreement”) is effective as of the 15th day of March,
2011 (the “Effective Date”), between BG Medicine, Inc., a Delaware corporation
with offices at 610N Lincoln Street, Waltham, MA 02451 (“BGM”), and Health
Diagnostic Laboratory, Inc., a Virginia corporation with offices at 737 N. 5th
Street, Suite 103, Richmond, VA 23219 (“HDL”).

WHEREAS, BGM has developed an assay for measuring Galectin-3 levels in a human
specimen, which has been shown to provide clinically useful information that
could be used by physicians as an aid in the stratification of patients
diagnosed with heart failure, among other potential clinical indications; and

WHEREAS, HDL is engaged in the business of providing laboratory testing
services; and

WHEREAS, HDL desires to purchase kits from BGM for the performance of BGM’s
Galectin-3 assay, and BGM desires to sell such kits to HDL in accordance with
the terms and conditions of this Agreement.

NOW, THEREFORE, HDL and BGM hereby agree as follows:

1.           Definitions. For purposes of this Agreement, the terms below shall
have the meanings set forth below. Additional terms are defined above and
throughout the Agreement.

“Affiliate” means, with respect to a party to this Agreement, any current or
future Entity which controls, is controlled by, or is under common control with
such party. For purposes of this definition only, “control” means direct or
indirect ownership of at least fifty percent (50%) of the shares of the subject
Entity entitled to vote in the election of directors (or, in the case of an
Entity that is not a corporation, for the election of the corresponding managing
authority).

“AMA” means the American Medical Association.

“Change of Control” means a transaction or event (or series of related
transactions or events) as a result of which the holders of the outstanding
voting stock of a party as of the Effective Date cease to own a majority of the
outstanding voting stock of such party.

“Clinical Lab” means any Entity engaged in the business of providing clinical
laboratory products and/or services.

“CMO” means any Entity with which BGM contracts for the manufacture of Manual
Test Kits.

“Desired [***] Change” means an [***] for galectin-3 testing (that would include
the Manual Test) with a Medicare national limitation amount (“NLA”) equal to or
greater than [***].

“Entity” means a person, corporation, partnership, association, limited
liability company, unincorporated organization, firm, or other entity.

 

1

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

“FDA” means the United States Food and Drug Administration or any successor
agency thereto.

“FDA Approval” means final approval or clearance by the FDA through a premarket
approval application (PMA), 510(k) premarket notification (PMN), or other
applicable regulatory pathways which are now or may become available to market
and sell the Testing Services for commercial purposes in the United States for
use with regard to humans.

“Galectin-3” means the protein known as Galectin-3.

“GMP” shall mean the current Good Manufacturing Practice regulations and the
Quality System Regulations promulgated by the FDA, including 21 C.F.R. Part 820
et seq., as such regulations may be amended from time to time, and such
equivalent regulations or standards of countries outside the United States as
may be applicable to activities conducted hereunder.

“Kit” means an in vitro diagnostic medical device, as defined in regulation at
21 C.F.R. § 809.3(a), that is in a kit form and that requires FDA Approval,
which can be used to perform the Test. The kit contains the test reagents,
microtiter plates, calibrator and quality control materials.

“Kit Price” means (i) [***] per Manual Test Kit until the Desired [***] Change
has been approved by the [***], and (ii) [***] per Manual Test Kit after the
Desired [***] has been [***] and a [***].

“Manual Test” means a version of the Test which is performed using handheld
pipettors, with technologist intervention to move the samples through the steps
of the testing protocol.

“Manual Test Kit” means a Kit for performing the Manual Test, as described on
Exhibit A attached hereto.

“Regulatory Authority” means any governmental authority with jurisdiction over
the manufacture, distribution, use, and marketing of in vitro diagnostics and/or
new drug products intended for human use, including the FDA.

“Specifications” means the specifications and descriptions for the Manual Test
Kit set forth in the FDA cleared package insert and the manufacturer
specifications.

“Term” means the period beginning on the Effective Date and ending upon
expiration or termination of this Agreement.

“Territory” means the United States of America

“Test” means an assay that measures Galectin-3 in a human specimen by
enzyme-linked immunosorbent assay (ELISA) on a microtiter plate platform, as
such assay may be improved or otherwise modified from time to time during the
Term with 90 day notice to HDL.

“Testing Service” means the performance of the Manual Test for third parties.

 

2

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

2.           Supply of Manual Test Kits.

2.1. Purchase Orders. HDL will submit to BGM purchase orders for Manual Test
Kits from time to time. All purchase orders shall specify the type and quantity
of Manual Test Kits being ordered, the requested delivery date, and the
requested delivery location, which shall be in the Territory. HDL shall not
submit purchase orders containing any other terms. If HDL does submit a purchase
order containing other terms then, in addition to any other remedies available
to BGM, such terms shall automatically be deemed rejected by BGM, and in no
event shall BGM’s failure to object to such terms or conditions, or BGM’s
provision of products specified in such purchase order, be deemed acceptance of
such terms.

2.2. Acceptance of Orders. Upon receipt of each purchase order, [***] the
purchase order. BGM agrees to supply the Manual Test Kits to HDL in accordance
with the terms of each accepted purchase order to the extent consistent with
Section 2.1 and the other provisions of this Agreement.

2.3. Labeling; Packaging. All Manual Test Kits shall be labeled, packaged and
shipped in accordance with applicable law.

2.4. Shipping Charges; Risk of Loss. All shipments shall be made FOB delivery
address with the shipping charges paid by HDL. BGM shall bear all risk of loss
until such time as delivery is made to HDL.

2.5. Quality Control Testing. All production batches of Manual Test Kits shall
be manufactured in accordance with the current Good Manufacturing Practice
regulations and the Quality System Regulations promulgated by the FDA, including
21 C.F.R. Part 820 and tested in accordance with appropriate quality control
testing procedures prior to shipment to HDL, and Manual Test Kits failing such
testing shall not be shipped to HDL.

2.6. Supply to Affiliates. If any Affiliate of HDL located in the Territory
desires to purchase Manual Test Kits from BGM under the terms of this Agreement,
then BGM shall provide such Affiliate with all of the benefits hereof and treat
such Affiliate as HDL for the purposes of this Agreement and such Affiliates
shall have all the obligations of HDL hereunder. HDL unconditionally guarantees
all of the obligations contained in this Agreement of its Affiliates purchasing
Manual Test Kits from BGM pursuant to this Agreement.

3.           Inclusion of Test in Panel; Right of First Negotiation.

3.1. Inclusion of Test in Panel. HDL shall include the Test in its standard menu
of lab tests offered by HDL.

3.2. Right of First Negotiation. If BGM intends to enter into an agreement with
a third party under which such party would have the right to offer or sell the
multivariate biomarker blood-based test for atherothrombotic cardiovascular
disease currently being developed by BGM under the name “AMIPredict,” In the
event HDL performs a minimum of [***] galectin-3 assays per [***] for a minimum
of [***] prior to [***], BGM shall, before entering into any such agreement,
provide HDL with written notice of such intention, and negotiate with HDL in
good faith for a period of [***] regarding the terms upon which BGM might enter
into such an agreement with HDL. If the parties are unable to agree on such
terms within such [***] period, BGM shall have no further obligation to HDL with
respect to such test.

 

3

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

4.           Payments to BGM.

4.1. Prices. HDL agrees to pay the Kit Price for each Manual Test Kit purchased
by HDL and its Affiliates.

4.2. Invoicing; Payment Terms and Taxes. BGM will provide an invoice to HDL for
all Manual Test Kits ordered and shipped to HDL or its Affiliates, which shall
be payable by HDL within thirty (30) days after the date of HDL’s receipt of the
invoice. HDL is taxable based on the shipment destination and all applicable
local/state taxes are the responsibility of HDL. In those states where BGM
collects local/state sales taxes, BGM will add these taxes to the invoices and
remit to the appropriate taxing authority. Invoices shall be mailed to HDL at
the following address:

ATTN: Accounts Payable

Health Diagnostic Laboratory, Inc.

737 N. 5th Street, Suite 103

Richmond, VA 23219

5.           Support and Assistance.

5.1. Support to be Provided by BGM. BGM agrees to provide the following clinical
market development resources, programs and assistance as reasonably requested by
HDL for the Testing Services (at no additional cost to HDL):

5.1.1. BGM will manage clinical studies it performs concerning the Test,
clinical publications relating to the Test, and maintain the supporting data and
other sources of proof concerning the safety, accuracy and efficacy of the Test;

5.1.2. BGM will use commercially reasonable efforts to maintain relationships
with key opinion leaders in the field associated with the Test;

5.1.3. BGM will use commercially reasonable efforts to manage and fund society
and clinical speakers bureaus which may be beneficial for the Test;

5.1.4. BGM will use commercially reasonable efforts to offer CME and other
medical education programs relating to the Test;

5.1.5. BGM will use commercially reasonable efforts to provide field sales
support for the Test in coordination with HDL;

5.1.6. BGM will supply HDL and its Affiliates with marketing and promotional
information for the Test for inclusion by HDL in the materials created by HDL
pursuant to Section

5.2. Support to be Provided by HDL. HDL agrees to provide the following
marketing support and market education assistance during the Term of this
Agreement (at no additional cost to BGM):

 

4

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

5.2.1. HDL will train its sales and service representatives (including without
limitation communicating the core messages and value proposition for the Test)
to enable them to sell the Testing Service by calling on relevant physician
segments;

5.2.2. HDL will [***] to [***] who have [***];

5.2.3. HDL will cooperate in good faith with BGM in the participation and
promotion (with BGM representatives) of a reasonable number of BGM-funded events
(including without limitation “Lunch and Learns”, grand rounds, and
professional/medical seminars), provided HDL receives reasonable prior notice of
such events;

5.2.4. HDL will [***] with a [***] of the [***] for [***].

6.           Kit Quality, Warranties, and Legal Standards.

6.1. BGM Warranties. BGM represents, warrants and covenants to HDL that:

6.1.1. All Manual Test Kits shall be free from material defects when shipped to
HDL and its Affiliates and shall conform to their Specifications for a minimum
shelf life of the longer of (i) [***] from the date of delivery.

6.1.2. BGM will convey to HDL and its Affiliates good and full title to all
Manual Test Kits delivered, free and clear of any security interests, liens,
claims or encumbrances;

6.1.3. To BGM’s knowledge, neither BGM nor any of its employees or agents
rendering services pursuant to this Agreement is under investigation by any
Regulatory Authority, including the FDA, for activities that could form the
basis of a debarment action or is presently debarred pursuant to the Generic
Drug Enforcement Act of 1992, 21 U.S.C. § 335a, or any other similar law of any
Regulatory Authority; and BGM shall notify HDL promptly upon any learning of any
inquiry concerning or the commencement of any such investigation or proceeding
involving BGM or any person or entity related to or involved in BGM’s
performance of its obligations under this Agreement;

6.1.4. BGM’s personnel and consultants have, and shall have, all training,
licenses, approvals, certifications, immunizations, equipment and information to
the extent required by law, including specifically 21 C.F.R. Part 820 (to the
extent applicable), and consistent with the standard of care in the industry,
including those actions reasonably necessary for safely and properly performing
the obligations under this Agreement, and BGM will use commercially reasonable
efforts to ensure that all such training, licenses, approvals, certifications,
immunizations, equipment and information are properly maintained throughout the
conduct of BGM’s activities under this Agreement;

6.1.5. BGM is and will remain in compliance with all applicable regulatory and
legal requirements, as interpreted and enforced by Regulatory Authorities,
including but not limited to registration and listing requirements under 21
C.F.R. Part 807 (to the extent applicable), and the Quality System Regulations
under 21 C.F.R. Part 820;

6.1.6. Neither BGM nor, to its knowledge, any of its personnel, have been
involved in an investigation or in research that was terminated, as the term
“termination” is used in 21 C.F.R. § 812.3(q), nor, to BGM’s knowledge, have
they been subjected to any restrictions or sanctions related to allegations of
research or professional misconduct;

 

5

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

6.1.7. None of the Manual Test Kits supplied by BGM shall be adulterated or
misbranded (within the meaning of the U.S. Food Drug and Cosmetic Act, as
amended, 21 U.S.C. 301 et. seq., and the regulations promulgated thereunder)
when shipped by BGM to HDL;

6.2. Records. BGM shall, at all times, keep accurate records with respect to
Manual Test Kits produced and sold to HDL pursuant to this Agreement, as
required by applicable law, including without limitation GMP.

6.3.           HDL Warranties. HDL represents, warrants and covenants to BGM
that:

6.3.1. HDL’s obligations and responsibilities under this Agreement (including
without limitation the performance of Manual Tests) will be performed in
compliance with applicable federal, state and local laws, rules and regulations,
as interpreted and enforced by Regulatory Authorities;

6.3.2. HDL shall use the Manual Test Kits only for the purpose of providing the
Testing Service. HDL shall not resell or otherwise transfer Manual Test Kits to
any Entity, except that HDL may transfer Manual Test Kits to one or more
Affiliates that provide, or assist HDL in providing, the Testing Service;

6.3.3. To HDL’s knowledge, neither HDL nor any of its employees or agents
rendering services pursuant to this Agreement is under investigation by any
Regulatory Authority, including the FDA, for activities that could form the
basis of a debarment action or is presently debarred pursuant to the Generic
Drug Enforcement Act of 1992, 21 U.S.C. § 335a, or any other similar law of any
Regulatory Authority; and HDL shall notify BGM promptly upon any learning of any
inquiry concerning or the commencement of any such investigation or proceeding
involving BGM or any person or entity related to or involved in BGM’s
performance of its obligations under this Agreement;

6.3.4. HDL’s personnel and consultants have, and shall have, all training,
licenses, approvals, certifications, immunizations, equipment and information to
the extent required by law, and consistent with the standard of care in the
industry, including those actions reasonably necessary for safely and properly
performing the obligations under this Agreement, and HDL will use commercially
reasonable efforts to ensure that all such training, licenses, approvals,
certifications, immunizations, equipment and information are properly maintained
throughout the conduct of HDL’s activities under this Agreement;

6.3.5. HDL is and will remain in compliance with all applicable regulatory and
legal requirements, as interpreted and enforced by Regulatory Authorities,
including but not limited to registration and listing requirements under 21
C.F.R. Part 807 (to the extent applicable), and the Quality System Regulations
under 21 C.F.R. Part 820; and

6.3.6. Neither HDL nor, to its knowledge, any of its personnel, have been
involved in an investigation or in research that was terminated, as the term
“termination” is used in 21 C.F.R. § 812.3(q), nor, to HDL’s knowledge, have
they been subjected to any restrictions or sanctions related to allegations of
research or professional misconduct.

 

6

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

7.           Term; Termination.

7.1. Term. This Agreement shall commence as of the Effective Date and, unless
earlier terminated pursuant to the terms of this Agreement, shall continue until
the five (5) year anniversary of the Effective Date. Upon expiration of the
foregoing period, this Agreement shall automatically terminate unless extended
by mutual written agreement of the parties.

7.2. Termination for Breach. This Agreement may be terminated upon sixty
(60) days prior written notice by either party for failure of the other party to
comply with the terms of this Agreement (with the notice including a reasonable
description of such failure), unless the party in default remedies its failure
within such sixty (60) day notice period.

7.3. Effect of Termination. Upon the expiration or termination of this Agreement
for any reason, (i) HDL shall be responsible for the payment of all issued and
outstanding invoices for Manual Test Kits delivered as of the effective date of
expiration or termination hereof and any Manual Test Kits delivered and accepted
under subsection (ii) hereof; (ii) BGM shall complete delivery of Manual Test
Kits under all purchase orders then existing according to the terms of this
Agreement; (iii) each party shall promptly return any confidential information
of the other Party (including without limitation all copies) except for one copy
which may be retained solely for archival/legal purposes; and (iv) the
provisions of Sections 1 and 6 through 10, as well as any other obligations
which by their terms continue after expiration or termination of this Agreement,
shall survive the expiration or termination of this Agreement for any reason and
remain binding upon the parties. Notwithstanding the expiration or termination
of this Agreement for any reason, HDL and its Affiliates shall be permitted,
following such termination, to use any Manual Test Kits it has already purchased
to perform Tests and sell the Testing Services.

8.           Confidentiality. The parties acknowledge that they may exchange
confidential or proprietary information as a result of this Agreement, including
without limitation the Specifications and other information related to the
Manual Test Kits. Each party agrees that, during the term of this Agreement and
thereafter, it shall not, directly or indirectly, (i) use the other party’s
confidential or proprietary information for any reason other than to perform its
obligations or exercise its rights under this Agreement, or (ii) disclose or
otherwise make available the other party’s confidential or proprietary
information to any third Parties, except in either case as authorized by such
other party in writing.

9.           Limitations of Liability.

9.1. Indemnification by BGM. BGM agrees to indemnify, defend, and hold harmless
HDL, its Affiliates, and their respective employees, officers, directors,
agents, successors, and assigns from and against any and all liabilities,
obligations, losses, fines, costs, penalties, assessments, deficiencies,
demands, actions, suits, proceedings, judgments, expenses or damages of any
nature (including without limitation attorneys’ fees) resulting from claims of
third parties arising from or relating to (i) any breach of this Agreement by
BGM (including without limitation breach of any representations, warranties,
covenants or obligations of BGM herein) or (ii) any misrepresentations made by
BGM’s field representatives or other employees or agents to third parties
concerning the Test or Testing Services. However, the foregoing rights to
indemnity shall not apply to the extent that such claim results from HDL’s
negligence or intentionally harmful misconduct, HDL’s breach of this Agreement,
or from the modification or improper handling,

 

7

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

storage or use of any Manual Test Kit by HDL or a third party outside of BGM’s
control or without BGM’s permission or any incorrect reporting of results from
the performance of Manual Tests. In the event of a lawsuit or other action in
connection with which HDL is seeking indemnification from BGM hereunder, HDL
agrees to give timely notice of the lawsuit or action to BGM and to cooperate
with BGM in the defense of the lawsuit or action, at BGM’s expense.

9.2. Indemnification by HDL. HDL agrees to indemnify, defend, and hold harmless
BGM, its Affiliates, and their respective employees, officers, directors,
agents, successors, and assigns from and against any and all liabilities,
obligations, losses, fines, costs, penalties, assessments, deficiencies,
demands, actions, suits, proceedings, judgments, expenses or damages of any
nature (including without limitation attorneys’ fees) resulting from claims of
third parties arising from or relating to (i) any breach of this Agreement by
HDL (including without limitation breach of any representations, warranties,
covenants or obligations of HDL herein), (ii) any misrepresentations made by
HDL’s field representatives or other employees or agents to third parties
concerning the Test or Testing Services, or (iii) HDL and/or its Affiliates’
improper handling, storage or use of any Manual Test Kits or any incorrect
reporting of results from the performance of Manual Tests. However, the
foregoing rights to indemnity shall not apply to the extent that such claim
results from BGM’s negligence or intentionally harmful misconduct or BGM’s
breach of this Agreement. In the event of a lawsuit or other action in
connection with which BGM is seeking indemnification from HDL hereunder, BGM
agrees to give timely notice of the lawsuit or action to HDL and to cooperate
with HDL in the defense of the lawsuit or action, at HDL’s expense.

9.3. Warranty Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY WARRANTY WITH RESPECT TO ANY TECHNOLOGY,
GOODS, SERVICES, RIGHTS OR OTHER SUBJECT MATTER OF THIS AGREEMENT AND EACH PARTY
HEREBY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT
LIMITATION, WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

9.4. Limited Liability. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY OR ANY OF ITS
AFFILIATES FOR ANY SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, INCLUDING, WITHOUT LIMITATION, LOST PROFITS OR LOST REVENUES, EXCEPT
FOR (A) DAMAGES INCLUDED IN THIRD PARTY CLAIMS FOR WHICH A PARTY IS ENTITLED TO
INDEMNIFICATION FROM THE OTHER PARTY, OR (B) DAMAGES ARISING FROM INTENTIONAL
MISCONDUCT OR GROSS NEGLIGENCE OF THE OTHER PARTY. THE TOTAL LIABILITY OF EACH
PARTY, REGARDLESS OF WHETHER SUCH LIABILITY IS BASED ON BREACH OF CONTRACT,
TORT, STRICT LIABILITY, BREACH OF WARRANTIES, FAILURE OF ESSENTIAL PURPOSE OR
OTHERWISE, UNDER THIS AGREEMENT OR WITH RESPECT TO THE MANUAL TEST KITS SHALL BE
LIMITED TO THE AMOUNTS RECEIVED BY BGM FROM HDL UNDER THIS AGREEMENT, PROVIDED,
THAT THE FOREGOING SHALL NOT LIMIT THE PARTIES’ OBLIGATIONS TO PROVIDE
INDEMNIFICATION WITH RESPECT TO THIRD PARTY CLAIMS PURSUANT TO SECTION 9.1 OR
9.2, AS APPLICABLE.

 

8

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

10.           Miscellaneous.

10.1. Governing Law. This Agreement and the rights and obligations of the
parties hereunder shall be governed by and construed in accordance with the laws
of the State of New York, without regard to its conflicts of laws principles.

10.2. Benefit; Assignment. The rights, duties, and obligations of the parties
under this Agreement shall inure to the benefit and shall be binding upon their
respective successors and permitted assigns. Neither this Agreement nor the
respective rights, duties, obligations, and responsibilities of either party
under this Agreement may be assigned, subcontracted or otherwise transferred, in
whole or in part, to any other Entity without the prior written consent of the
other party, which consent shall not be unreasonably withheld; provided,
however, that without such consent (i) BGM shall have the right to have Manual
Test Kits manufactured by a CMO, and (ii) either party may assign this Agreement
in whole, but not in part, to any purchaser of all or substantially all of its
assets to which this Agreement relates, or to an Affiliate or to any successor
corporation resulting from a Change of Control.

10.3. Relationship. The relationship between BGM and HDL is solely that of
seller, on the one hand, and buyer, on the other hand, and nothing in this
Agreement shall constitute either party as the agent, partner or legal
representative of the other party for any purpose whatsoever; nor shall either
party hold itself out as such. Neither party shall have any authority to bind or
commit the other party in any manner or for any purpose.

10.4. Notices. Any notice, request or communication given, made or sent pursuant
to the terms of this Agreement shall be made in writing and shall be deemed duly
given: (i) on the day delivered personally, (ii) three (3) days after being sent
registered or certified mail, return receipt requested, or (iii) one day after
the date communicated via facsimile (with the original being sent the same day
by registered or certified mail, return receipt requested) to the other party at
the following addresses and numbers (or to such other addresses and numbers as
either party hereto may hereafter designate in writing):

 

BGM   HDL BG Medicine, Inc.   Health Diagnostic Laboratory, Inc. Attn: President
  Attn: President 610N Lincoln Street   737 N. 5th Street, Suite 103 Waltham, MA
02451   Richmond, VA 23219 Fax: (781) 895-1119   Fax: (804) 343-2704

10.5. Change in Law. The terms of this Agreement are intended to be in
compliance with all federal, state and local statutes, regulations and
ordinances applicable on the Effective Date. The parties agree to execute
amendments as may be necessary for the continuing compliance with the
aforementioned applicable laws, as additional regulations are promulgated or
become final and effective.

10.6. Severability; Headings; Counterparts; Amendment; Waiver; Entire Agreement.
If any term or provision of this Agreement shall be held invalid or
unenforceable, the remaining items hereof shall not be affected, but shall be
valid and enforced to the fullest extent permitted by law.

 

9

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

The headings used in this Agreement are intended for guidance only and shall not
be considered part of the written understanding between the parties hereto. This
Agreement may be executed in counterparts in order to provide each party with a
fully-executed original hereof. Except as otherwise provided herein, this
Agreement may not be changed, modified or amended except by an agreement in
writing signed by both parties. The waiver by any party to this Agreement of any
breach or violation of any provisions of this Agreement by any other party
hereto shall not operate as a waiver of any other or subsequent breach. All
Exhibits attached hereto are hereby incorporated by reference. This Agreement
reflects the complete understanding of the parties and constitutes their entire
agreement, superseding all prior negotiations, representations, agreements,
understandings, and statements regarding its subject matter.

10.7. Force Majeure. Neither party shall be liable for loss, damage, detention
or delay resulting from any cause whatsoever beyond its reasonable control or
resulting from a force majeure, including, without limitation, fire, flood,
strike, lockout, civil or military authority, insurrection, war, or embargo, and
delivery dates shall be extended to the extent of any delays resulting from the
foregoing or similar causes. The party so affected shall give prompt notice to
the other party of such cause, and shall take whatever reasonable steps are
necessary to relieve the effect of such cause as rapidly as reasonably possible.
The party giving such notice shall be excused from such of its obligations
hereunder for so long as it is so disabled; provided, however, that such
affected party commences and continues to take reasonable and diligent actions
to cure such cause. Notwithstanding the foregoing, nothing in this Section 10.7
shall excuse or suspend the obligation to make any payment due hereunder in the
manner and at the time provided.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, HDL and BGM have caused this Supply Agreement to be executed
by their duly authorized officer as of the Effective Date.

 

BG Medicine, Inc.     Health Diagnostic Laboratory, Inc. By:   /s/ Pieter
Muntendam     By:   /s/ Tonya Mallory 3/15/11 Printed Name:   Pieter Muntendam  
  Printed Name:   Tonya Mallory Title:   President and CEO     Title:   Pres &
CEO

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

Exhibit A

Manual Test Kit Description (FDA Approved Product Insert)

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.